COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 TONY RAY PLUMLEE,
                                                 §               No. 08-13-00033-CR
                   Appellant,
                                                 §                 Appeal from the
 v.
                                                 §           355th Judicial District Court
 THE STATE OF TEXAS,
                                                 §              of Hood County, Texas
                   Appellee.
                                                 §                 (TC#CR 12202)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect a $10,000.00 fine. We therefore affirm the judgment of

the trial court as reformed. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 6TH DAY OF DECEMBER, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.